DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 26, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments, filed on July 26, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 112 rejection set forth in the last office action mailed on April 27, 2021 has been withdrawn.

Remark
After further reviewed Applicant’s arguments in the light of the original disclosure, it conceivable that the claimed amendment filed on July 21, 2021 has overcome the 35 USC 112 rejection set forth in the last office action mailed on April 27, 2021. Therefore, the 35 USC 112 rejection set forth in the last office action mailed on April 27, 2021 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in identifying one or more potential viewers utilizing real-time sensor data by a processor. The relationship 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.









/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 21, 2021